Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Leiser Law Firm, PLLC, appeals the district court’s order granting the motion to dismiss its civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Leiser Law Firm, PLLC v. Supreme Ct. of Va., No. 1:14-cv-00407-LO-TCB, 2015 WL 1936356 (E.D.Va. Apr. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.